Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page11of
                                                                            of66
Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page22of
                                                                            of66
Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page33of
                                                                            of66
Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page44of
                                                                            of66
Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page55of
                                                                            of66
Case
Case2:19-cv-14394-RLR
     2:19-cv-14394-RLR Document
                       Document27-5
                                5-4 Entered
                                    Enteredon
                                            onFLSD
                                              FLSDDocket
                                                   Docket10/27/2019
                                                          03/16/2020 Page
                                                                     Page66of
                                                                            of66
